DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
This Office Action acknowledges the applicant’s amendment filed on 8/30/2021. Claims 1 and 3-7 are pending in the application. Claim 2 is cancelled. Claims 3-7 are new.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the liquid content is one of a cosmetic, medicine, household product, and industrial product”. Claim 4 is considered indefinite since the additional limitation regarding the liquid content is one of a cosmetic, medicine, household product, and industrial product as recited in this claim raises a question whether the intention is to claim the combination of the blister package with the liquid content, as opposed to whether the intent is to claim the subcombination of the blister package only, and since claim 3 line 1 appears to indicate that the subcombination is claimed, this office action presumes that the intention is to claim only the subcombination of the blister package, in order to give the claims their broadest reasonable interpretation. Therefore, all references in the claims to any liquid contents are considered only statements of intended use with regard to the claimed blister package.
Claim 6 recites the limitation “a second coupling tread portion located between the handle and the applicator-fixing tube and to be fasten to first the coupling portion”. There appears to be some confusion with the claim language. Claim 7 depends from claim 6 and inherits this issue.

Claim Rejections - 35 USC § 102
Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. US 2014/0027334 A1.
With regards to claim 3, Ahn discloses a blister package (Para. 0002-0003), comprising: a molding film 1; a cover film 3 (Para. 0034 and 0046) bonded to the molding film, wherein the molding film and cover film package an article; a handle-package portion 2 formed on an upper portion of the molding film, wherein the handle-packaging portion includes a tear-off inducing line 10; and a container portion formed on the molding film to accommodate liquid content therein (Para. 0003).

With regards to claim 4, Ahn discloses the blister package is capable of having the liquid content one of a cosmetic, medicine, household product, and industrial product. (Para. 0003)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 1 is allowed.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736